FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WELTHA J. JONES-RANKINS,                         No. 12-15143

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01626-FJM

  v.
                                                 MEMORANDUM *
CARDINAL HEALTH
INCORPORATED,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Weltha J. Jones-Rankins appeals pro se from the district court’s summary

judgment in her employment action alleging retaliation in violation of Title VII

and 42 U.S.C. § 1981. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008), and

we affirm.

      The district court properly granted summary judgment because, although

Rankins established a prima facie case of retaliation based on circumstantial

evidence, she failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, non-retaliatory reason for its decision to transfer her out of

the state was merely pretextual. See id. at 1108 (discussing elements and burden-

shifting framework of Title VII and § 1981 retaliation claims); Collings v.

Longview Fibre Co., 63 F.3d 828, 834 (9th Cir. 1995) (employee must produce

“‘specific, substantial evidence of pretext’ in order to avoid summary judgment”

on discrimination and retaliation claims (citation omitted)).

      The district court did not abuse its discretion in denying Rankins’s motion

for reconsideration because Rankins failed to establish grounds for such relief. See

D. Ariz. Loc. R. 7.2(g) (court should deny reconsideration “absent a showing of

manifest error or a showing of new facts or legal authority that could not have been

brought to its attention earlier with reasonable diligence”); Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for reconsideration under Fed. R.

Civ. P. 59(e) and 60(b)).


                                           2                                       12-15143
      We lack jurisdiction to consider the district court’s award of costs to

defendant after Rankins filed this appeal because Rankins did not file an amended

or a separate notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585 (9th

Cir. 2007).

      We decline to address Rankins’s contention that the district court erred in

granting attorney’s fees to defendant because there is no record of such an award.

      Rankins’s contentions regarding the district court’s allegedly improper

refusal to admit evidence that did not comply with the local rules, failure to

consider defendant’s intentional inflection of emotional distress, bias against her as

a pro se litigant, and various other judicial improprieties in handling this case are

unpersuasive.

      AFFIRMED.




                                           3                                     12-15143